DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 7/6/2022 is entered.

Allowable Subject Matter
Claims 1 and 4 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 of the invention is not shown in the prior art of a sputter deposition apparatus having a cathode target (for sputter deposition) with a cathode target outer perimeter, an inner magnet array with an inner magnet array perimeter within the cathode target outer perimeter, the inner magnet array including an inner magnet array base portion beneath an inner magnet array upper portion, a keeper plate assembly connecting both the inner magnet array upper portion and the inner magnet array base portion while also physically isolating the inner magnet array upper portion from the inner magnet array base portion, an outer magnet array connected to a bottom surface of the keeper plate (the same bottom surface that the inner magnet array base portion is connected thereto), the outer magnet array having an outer perimeter that is larger than the inner magnet array inner perimeter, wherein the outer magnet array is both beneath and physically isolated from the inner magnet array portion, and especially with regards to:
the sputter apparatus consisting of (and therefore only having):
the cathode target for the sputter deposition;
the keeper plate being magnetically permeable;
the inner magnet array and outer magnet array only having the three arrays (as interpreted in view of Applicant’s fig. 4A) of the inner magnet array upper portion, inner magnet array base portion, and outer magnet array positioned as claimed on the keeper plate assembly, in contrast to the prior art of Shimizu et al (US 4,747,926) or Mizuno et al (JP No. 2014237866) each teaching more than three magnet arrays; and
the inner magnet array and the outer magnet array form the sole magnetic forces in the sputter apparatus, wherein the inner magnet array upper portion has a first magnetic orientation and the outer magnet array and the inner magnet array base portion have a second magnetic orientation opposite the first magnetic orientation to form a magnetic field environment with a return flux from the inner magnet array that has a highest reverse intensity at an outer edge of the keeper plate assembly and the return flux around the keeper plate assembly provides plasma confinement of ionizing electrons which causes a gas operative as a reactive gas and sputter gas to become ionized and subsequently directed to the cathode target.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794